DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. Regarding the independent claims 1, 11 and 13, the applicant argues the rejection under 35 U.S.C 102 is improper over Kim US 2011/0090445 because Kim fails to teach or suggest “a pixel electrode in direct contact with a surface of the semiconductor substrate”. The Examiner respectfully disagrees. 
Regarding applicant’s argument, Firstly, the current application interpret substrate 101 as a semiconductor substrate because the substrate 101 includes a semiconductor material (para.38) and the current application discloses transistors and various wirings that are not illustrated are formed in the substrate 101, and those configure drive circuits that respectively drive the pixel electrodes 102 (para.38), which means the substrate 101 is not a single layer structure and fig.3 of the current application discloses the pixel electrode 102 connects to drain/source of the transistor (TR) as well. Secondly, Kim does disclose a pixel electrode (PE) in direct contact with a surface of the semiconductor substrate (includes at least layers 150a, 101,102,103,140 and 160, semiconductive Channel section CH, DL and GL, see fig.3) because the semiconductor substrate is not a single layer structure, the semiconductor substrate includes at least some layers 150a, 101,102,103,140 and 160, semiconductive Channel section CH, DL and GL as shown in fig.3. Also, the surface of layer 160 is the surface of the semiconductive substrate because the layer 160 is part of the semiconductive substrate as well. Thus, The Examiner finds that Kim disclose “a pixel electrode in direct contact with a surface of the semiconductor substrate” in claims 1, 11 and 13.
Therefore, The Examiner maintains the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2011/0090445.
Regarding claim 1, Kim discloses a liquid crystal display element, in at least figs.1-3, comprising: 
a front panel (200); 
a back panel (100) opposite to the front panel, wherein the back panel includes: 
a semiconductor substrate (includes at least some layers 150a, 101,102,103,140 and 160, semiconductive Channel section CH, DL and GL) that includes a wiring (DL or GL) and a feeding electrode (150a, para.41 and 44); and 
a pixel electrode (PE) in direct contact with a surface of the semiconductor substrate (see fig.3, the surface of the layer 160 is the surface of the semiconductor substrate because the layer 160 is part of the semiconductor substrate), wherein the pixel electrode is connected to the wiring of the semiconductor substrate (see figs.1 and 3); 
a liquid crystal material layer (300) between the front panel and the back panel; and a sealing part (400) at a periphery of the liquid crystal material layer (see figs.1 and 2), wherein the sealing part is configured to electrically connect the front panel with the back panel (see fig.3).  
Regarding claim 11, Kim discloses a manufacturing method of a liquid crystal display element (500), in at least figs.1-3, comprising: 

forming a semiconductor substrate (includes at least layers 150a, 101,102,103,140 and 160, semiconductive Channel section CH, DL and GL) of the back panel, wherein the substrate includes a wiring (DL or GL); 
forming a pixel electrode (PE) on a surface of the semiconductor substrate (see fig.3), wherein the pixel electrode is in direct contact with the surface of the semiconductor substrate (see fig.3, the surface of the layer 160 is the surface of the semiconductor substrate because the layer 160 is part of the semiconductor substrate), and
the pixel electrode is connected to the wiring of the semiconductor substrate (see figs.1 and 3); 
forming a feeding electrode (150a, para.41 and 44) in the semiconductor substrate (see fig.3); and
bonding the front panel to the back panel through the sealing part (see fig.3).  
Regarding claim 13, Kim discloses an electronic device, in at least figs.1-3, comprising:
a liquid crystal display element (500) that includes:
a front panel (200); 
a back panel (100) opposite to the front panel, wherein the back panel includes: 
semiconductive Channel section CH, DL and GL) that includes a wiring (DL or GL) and a feeding electrode (150a, para.41 and 44); and 
a pixel electrode (PE) in direct contact with a surface of the semiconductor substrate (see fig.3, the surface of the layer 160 is the surface of the semiconductor substrate because the layer 160 is part of the semiconductor substrate), wherein the pixel electrode is connected to the wiring of the semiconductor substrate (see figs.1 and 3); 
a liquid crystal material layer (300) between the front panel and the back panel; and 
a sealing part (400) at a periphery of the liquid crystal material layer (see figs.1 and 2), wherein the sealing part is configured to electrically connect the front panel with the back panel (see fig.3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 1 above, and further in view of Tak US 2017/0146834.
Regarding claim 2, Kim discloses the sealing part includes: a conductive film (400), wherein the conductive film includes: an end surface (left or right surface of 400); an upper surface (upper surface of 400) in contact with the front panel; and a lower surface (lower surface of 400) in contact with the back panel.
Kim does not explicitly disclose an insulating film that covers the end surface of the conductive film.
Tak disclosesPage 2 of 13Application No. 17/250,289 a liquid crystal display element, in at least figs.1-4 and 11, Reply to Office Action of July 28, 2021an insulating film (426, para.130) that covers the end surface of the conductive film (416 with CB)(see fig.11) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers the end surface of the conductive film as taught by Tak in the liquid crystal display element of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.
Regarding claim 3, Kim discloses the front panel includes a counter electrode (210), the counter electrode includes a transparent conductive material (para.60), and the upper surface of the conductive film is electrically connectable to the counter electrode (see fig.3).  
Regarding claim 4, Kim discloses the front panel includes a counter electrode (210), the feeding electrode is configured to supply a voltage to the counter electrode (see fig.3 and para.44), and 
the lower surface of the conductive film is electrically connectable to the feeding electrode (see fig.3).  
Regarding claim 5, Kim discloses the pixel electrode is opposite to the liquid crystal material layer (see fig.3).
Regarding claim 6, Kim discloses the feeding electrode is in a different layer from the pixel electrode (see fig.3).  
Regarding claim 7, Kim discloses the back panel further includes a drive circuit
Regarding claim 8, Kim discloses the conductive film further includes a metal material (para.61).  
Regarding claim 9, Tak disclosesPage 2 of 13Application No. 17/250,289 the insulating film includes an inorganic insulating material (para.108 includes silica particles) for the purpose of preventing the introduction of external impurities (para.108). The reason for combining is the same as claim 2.
Regarding claim 15, Kim discloses the counter electrode is configured as a common electrode (para.60) for a plurality of pixels (P) of the liquid crystal display element (see figs.1 and 3).
Regarding claim 16, Kim discloses a plurality of feeding electrodes (a plurality of feeding electrodes in 153 and 155) are at a plurality of corners (two bottom corners of the back panel, see annotated fig.1 below) of the back panel (see fig.1 and para.41 and 44 discloses the shorting pad structures 151, 152, 153, 154 and 155 may be disposed in areas of the first, second, third, and fourth peripheral areas PA1, PA2, PA3, PA4 overlapping with the counter substrate 200 and with the sealant 400, which means there is not specific restriction on the location of the feeding electrodes on the back panel, the feeding electrodes can be formed in any position overlapping with the sealant 400 and the counter substrate 200 as well).

    PNG
    media_image1.png
    592
    599
    media_image1.png
    Greyscale


10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 1 above, and further in view of Otose US 2006/0215102.
Regarding claim 10, Kim does not explicitly disclose the sealing part includes an opening for injection of a liquid crystal material.
Otose discloses a liquid crystal display element, in at least figs.15A and 15B, the sealing part (11a and 11b) includes an opening (an opening in sealing part in fig.15A) for injection of a liquid crystal material (a liquid crystal material of 20) for the purpose of injecting the liquid crystal material between two panels through the opening.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sealing part includes an opening for injection of a liquid crystal material as taught by Otose in the liquid crystal display element of Kim for the purpose of injecting the liquid crystal material between two panels through the opening.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 11 above, and further in view of Tak US 2017/0146834.
Regarding claim 12, Kim discloses the sealing part includes: a conductive film (400), wherein the conductive film includes: an end surface (left or right surface of 400); an upper surface (upper surface of 400) in contact with the front panel; and a lower surface (lower surface of 400) in contact with the back panel.

Tak disclosesPage 2 of 13Application No. 17/250,289 a manufacturing method of a liquid crystal display element, in at least figs.1-4 and 11, Reply to Office Action of July 28, 2021an insulating film (426, para.130) that covers the end surface of the conductive film (416 with CB)(see fig.11) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers the end surface of the conductive film as taught by Tak in the manufacturing method of a liquid crystal display element of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 13 above, and further in view of Tak US 2017/0146834.
Regarding claim 14, Kim discloses the sealing part includes: a conductive film (400), wherein the conductive film includes: an end surface (left or right surface of 400); an upper surface (upper surface of 400) in contact with the front panel; and a lower surface (lower surface of 400) in contact with the back panel.
Kim does not explicitly disclose an insulating film that covers the end surface of the conductive film.
Tak disclosesPage 2 of 13Application No. 17/250,289 an electronic device, in at least figs.1-4 and 11, Reply to Office Action of July 28, 2021an insulating film (426, para.130) that covers the end surface of the conductive film (416 with CB)(see 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers the end surface of the conductive film as taught by Tak in the electronic device of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang US 2016/0070146 (fig.2) and Tsai US 2013/0314625 (at least fig.5) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIA X PAN/Primary Examiner, Art Unit 2871